Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Onondaga County Court (William D. Walsh, J.), • entered April 11, 2007. The order denied defendant’s motion to vacate a judgment of conviction pursuant to CPL 440.10.
It is hereby ordered that the order so appealed from is unanimously affirmed.
Memorandum: County Court properly denied defendant’s motion pursuant to CPL 440.10 seeking to vacate the judgment of conviction. We reject the contention of defendant in support of his motion that he was denied effective assistance of counsel. An attorney’s “mere failure to advise a defendant of the possibility of deportation does not constitute ineffective assistance of counsel” (People v McDonald, 1 NY3d 109, 114 [2003]; see People v Ford, 86 NY2d 397, 405 [1995]; People v Johnson, 41 AD3d 1284 [2007], lv denied 9 NY3d 877 [2007]). Defendant’s remaining contentions could have been raised on direct appeal, and defendant unjustifiably failed to take an appeal (see CPL 440.10 [2] [c]; People v Vigliotti, 24 AD3d 1216 [2005]). Present—Centra, J.P., Lunn, Peradotto, Green and Pine, JJ.